Citation Nr: 1414604	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  08-23 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for left ankle degenerative joint disease.

2.  Entitlement to service connection for a chronic psychiatric disorder excluding posttraumatic stress disorder (PTSD) and schizophrenia.  

3.  Entitlement to an initial compensable rating for bilateral hearing loss. 

4.  Entitlement to an initial rating in excess of 50 percent for schizophrenia.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION


The Veteran served on active duty in the United States Army from June 1974 to June 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).   

In April 2010, a video conference was held before the undersigned Veterans Law Judge of the Board at the RO.  A transcript of this hearing is of record. 

In December 2010, the Board denied service connection for PTSD and disability of the left buttocks.  The Board also remanded the issues of service connection for a left ankle disability and chronic psychiatric disorder other than PTSD as well as the claim for a higher rating for bilateral hearing loss.  

In February 2011, a VA examiner, in reporting a medical opinion raised the issue of entitlement to service connection for migraine headaches and traumatic brain injury.  However, as the Agency of Original Jurisdiction (AOJ), the RO has not initially adjudicated these additional claims, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate development and consideration.  

In May 2012, the RO granted service connection for schizophrenia assigning a 50 percent evaluation.  Although the RO granted service connection for schizophrenia, it is not clear if the Veteran's claimed depression is part and parcel of his diagnosed schizophrenia, or a distinct and separate disability.  Therefore, the Board will continue to review this issue and in fact remand it for additional medical opinion.  

In June 2013, the Board received additional evidence from the Veteran that is pertinent to his psychiatric claims.  The record does not contain a waiver of the right to have the AOJ review it in the first instance.  However, the RO will have a chance to review this information on remand.  

Included in this additional evidence is a notice of disagreement (NOD) to the May 2012 rating action which assigned a 50 percent evaluation to schizophrenia.  The VA has not had a chance to send the Veteran a Statement of the Case (SOC) regarding his claim for a higher rating.  

Still further, this additional evidence also included February 2013 statements by the Veteran's treating psychiatrist, indicating that the Veteran was unable to sustain employment.  Therefore, the Board has considered the TDIU claim as part of his pending claim for a higher rating, and is listing the raised claims for a higher initial rating for schizophrenia and TDIU as issues on appeal.

The issues regarding service connection for a psychiatric disorder; higher initial ratings for bilateral hearing loss and schizophrenia; and TDIU are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's left ankle degenerative joint disease is not etiologically related to active service. 

CONCLUSION OF LAW

Left ankle degenerative joint disease was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.303, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

VA has specified duties to notify and assist a claimant for benefits under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In a May 2006 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The VCAA notice letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records (STRs), private treatment records, VA outpatient treatment reports, adequate VA examination and opinion as well as statements from the Veteran and his representative. 

This case was previously remanded by the Board in December 2010 to provide the Veteran with adequate VA opinion for his claimed disability.  The Board notes that January 2011 VA examination report and opinion reflect that the examiner reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnosis and opinion consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Consequently, the Board concludes that the medical examination and opinion is adequate for adjudication purposes.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that this was done at the April 2010 Board hearing.  Moreover, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the April 2010 hearing. 

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

II. Service Connection Claim

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Arthritis is considered chronic, per se, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a listed chronic disease (under 38 C.F.R. § 3.309(a) manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology analysis is applicable in cases involving conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a)).

Service connection also may be granted for any disability shown after service, when all of the evidence, including that pertinent to service, shows the disability was incurred in service.  38 C.F.R. 3.303(d).  

The Veteran meets the first requirement of any service-connection claim, which is that has the claimed disability.  Boyer v. West, 210 F.3d 1351, 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  He has received a diagnosis of left ankle degenerative joint disease (DJD).  (See January 2011 VA examination report.)  

Regarding what occurred in service, the Veteran's STRs do not show any complaints, findings, or diagnoses regarding a left ankle injury.  In fact, the April 1976 discharge examination report indicates that his musculoskeletal system was considered normal.  At this examination, not only did the Veteran failed to report a history of a left ankle injury but he reported that he was in good health.  

However, in testimony before the Board, the Veteran indicated that he turned the left ankle when he jumped off a dump truck onto rocks.  He stated that the in-service medic incorrectly reported treatment for the left foot when in actuality medical care was provided for the left ankle.  Although there is no specific objective evidence of an in-service injury to the left ankle, the Veteran's report of working on a truck is consistent with the circumstances of his military service.  38 U.S.C.A. § 1154(a).

Therefore, the Veteran meets the first (current disability) and second (in-service injury) requirements of the Shedden analysis.  Unfortunately, however, in this particular instance the most probative-meaning competent and credible-evidence is against this claim for a left ankle disability.

The January 2011 VA nurse practitioner found that it was less likely than not that the left ankle disability was related to military service.  She considered the Veteran's account of his left ankle disability.  She acknowledged that the STRs refer to left foot treatment in 1975, but also noted that STRs were negative for any complaints or treatment for a left ankle injury.  Further there was a 30 year gap in the medical records.  She noted that the Veteran reported that he did not seek any medical professional help for his left ankle until he sought VA treatment (which according to the record is in 2008).  She concluded that chronicity of the left ankle disability was not established in the military or after his discharge from service.  

In denying this claim, the Board finds the Veteran's statements regarding in-service injury competent and credible.  In regards to his post-service history of left ankle pain the Board finds that he is competent to report continuing pain, but not credible, as far as diagnosing a chronic left ankle disability and relating it to service.  The VA examiner took into consideration his statements regarding continuing post-service left ankle pain, nevertheless, still found his current left ankle condition unrelated to military service.  

The Board gives greater probative weight to the report and opinion of this evaluating VA professional because of the consideration of the Veteran's pertinent medical and other history-as accomplished by reviewing the evidence in the claims file, but more so based on the discussion of the underlying rationale of the opinion, which instead is where most of the probative value is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  This examiner also has medical expertise, which is another relevant consideration adding to this opinion's greater probative value.  

Moreover, this examiner's opinion is mostly supported by the other evidence of record, which, as mentioned, does not show any earlier indication of DJD, either in the way of a relevant subjective complaint or objective clinical finding such as a pertinent diagnosis.  There are no medical records reflecting complaints, diagnosis, or findings, related to a left ankle disability until he applied for benefits in 2008, so not until nearly 32 years (i.e., over three decades) after the Veteran's military service ended.  There is certainly no evidence showing that he had osteoarthritis within a year of service discharge, let alone to a degree of 10 percent disabling.  

The Board may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Although the January 2011 VA compensation examiner acknowledged the Veteran's in-service left foot injury and his military duties, she just ultimately concluded that the Veteran's degenerative disease was not a consequence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).    

The Board acknowledges that it cannot conclude lay evidence lacks credibility simply because it is unaccompanied by any contemporaneous medical evidence, such as treatment records.  But that said, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  

The Board has also considered the fact that there is no medical opinion in the file refuting the VA examiner's unfavorable opinion, and, again the Veteran's lay statements are insufficient to rebut this opinion given their lessened probative value.  For these reasons and bases, the evidence is not in relative equipoise, meaning not about evenly balanced for and against the claim.  Instead, the preponderance of the evidence is unfavorable, so the claim must be denied.  


ORDER

Service connection for a left ankle disability is denied.


REMAND

The Veteran also claims that a compensable evaluation is warranted for the service connected hearing loss.  A VA examination was last conducted in January 2011. Although the prior December 2010 Board remand requested a then-current examination, the Board finds that another examination should be conducted given that over three years have passed since the January 2011 VA compensation examination and it is asserted that the Veteran's hearing loss is worse than that shown on examination.

During the remand period, a VA psychiatric examination was conducted in February 2011.  This VA examiner in reporting the diagnostic assessment only noted an Axis I diagnosis of schizophrenia.  However, in reporting his conclusion he expressed concern that the Veteran had "suffered traumatic brain injury in the military resulting in migraine headaches.  It also has potentially aggravated his psychiatric condition such as chronic psychosis and depression".  From this psychiatrist's statement, it is not clear if there is a separate and distinct diagnosable depressive disorder or whether depression is part and parcel of his schizophrenia.  Further explanation is needed.  

During the course of the appeal the Veteran has reported receiving psychiatric care at different VA and private facilities since service discharge.  At his hearing he reported that he received treatment at a VA facility in Saginaw, Michigan in 1976.  Prior to his hearing, the RO attempted to assist the Veteran in obtaining records (May 2006 VCAA letter) from several private facilities including St. Anthony's hospital, Griffin Memorial hospital, and Oklahoma State hospital.  The RO also attempted to obtain dates of post service treatment from VA facilities referred to by the Veteran to include those in Detroit, Michigan; Valley Forge, Pennsylvania; Governors Island New York; and Mt. Pleasant, Michigan.  In light of the fact that the Veteran may have additional psychiatric diagnoses subject to service connection, the RO should attempt to obtain these records. 

In May 2012, the RO granted service connection for schizophrenia and assigned a 50 percent evaluation.  In May 2013, the RO received the Veteran's NOD to the assigned 50 percent evaluation.  The VA has not sent the Veteran an SOC regarding his claim for a higher rating.  Parenthetically, the adjudication of the TDIU is relevant to this appeal, since it is inextricably intertwined with the claim for a higher rating for schizophrenia. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a SOC with respect to the initial disability rating assigned to the service-connected schizophrenia and TDIU.  The Veteran is advised that a timely Substantive Appeal will be necessary to perfect the appeal as to the claims to the Board.  38 C.F.R. § 20.302(b).  Then, if the appeal is timely perfected, the RO should undertake appropriate action as to his claims for a higher rating and TDIU. 

2.  Ask the Veteran whether he has received any additional (more recent) evaluation or treatment for his bilateral hearing loss and psychiatric disorders.  The RO/AMC should also attempt to obtain all post-service treatment records for his psychiatric disorders-regardless of the specific diagnosis.  If he has, and the records are not already in the file, then obtain them with his cooperation and any necessary authorization.  This should include records from St. Anthony's hospital, Griffin Memorial hospital, and Oklahoma State hospital as well VA facilities in Detroit, Michigan; Valley Forge, Pennsylvania; Governors Island New York; and Mt. Pleasant, Michigan.  The RO/AMC should obtain 1976 psychiatric treatment records from the VA hospital in Saginaw, Michigan.   

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

3.  After obtaining any additionally identified records, forward the claims files to the VA compensation examiner that performed the February 2011 mental status examination of the Veteran for supplemental comment (addenda) concerning whether depression is part and parcel of his schizophrenia or a condition separate and apart from it and otherwise related to service.

4.  Schedule another VA audiological evaluation to reassess the severity of the Veteran's bilateral hearing loss in accordance with the applicable rating criteria, so including considering his controlled speech discrimination (Maryland CNC) and to determine the resultant functional effects of this disability, including on his day-to-day activities and employment.  All diagnostic testing and evaluation needed to make these determinations should be performed, and all clinical findings reported in detail.

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


